The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
Applicant's amendment filed on 11/23/2020 has been entered.  Claims 1-3, 5-6, 8-15, and 24-26 have been amended.  Claims 16-23 have been previously cancelled. Claims 28 and 29 have been added. Claims 1-15 and 24-29 are still pending in this application, with claim 1 being independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11, 14-15, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No. 2003/0004547 A1 to Owen et al. (hereinafter referred to as “Owen”), in view of United States Patent Application Pub. No. 2007/0219588 A1 to Freeman et al. (hereinafter referred to as “Freeman”). 
Referring to claim 1, Owen discloses an external medical device comprising: a computer readable memory (e.g. paragraphs [0019-0023, 0121] disclose a defibrillator having a memory which stores patient information and defibrillation information, shown as component 57 in Fig. 8), one or more electrodes configured to detect a cardiac activity of a patient (e.g. paragraph [0064] discloses one or more sensing electrodes 31); an audio and/or visual user interface comprising at least one of a display and a speaker for communicating training information of the patient (e.g. Fig. 7A, paragraphs [0117-0119] discloses visual indicator 42 and auditory indicator 44 capable of communicating information to 
Referring to claim 2, Owen in view of Freeman teaches the invention as claimed and further Owen discloses the limitation wherein the first training module comprises a battery charging training module, an alert training module, an electrode positioning module, and a training module providing instructions for connecting the one or more electrodes to the controller (e.g. paragraph [0117] states that the visual indicator may display information such as instruction for the use of the defibrillator, prompts for using defibrillator, indication that there are errors in the electrode connections). Additionally Freeman also discloses training modules for device setup, electrode positioning, and instructions for connecting the one or more electrodes to the controller (e.g. Fig. 6A, steps 122, 124, paragraph [0063]). 
Referring to claim 3, Owen in view of Freeman teaches the invention as claimed and further Owen’s device includes a user interface that provide the patient access to the first training module (e.g. paragraph [0120]).
Referring to claims 4 and 5, Owen in view of Freeman teaches the invention as claimed  except for comprises one or more sensors for detecting a status of the external medical device, wherein the controller is configured to detect the at least one of the device use pattern indicative of the improper use of the external medical device based on measurement received from the one or more sensors and to inform the patient of the at least one of the device use pattern indicative of the improper use via the audio and/or visual user interface and informing the patient of the at least one of the device use pattern indicative of the improper use comprises providing a notification to the patient to self-administer the second training module.  Freeman further teaches the limitation wherein the device comprises one or more sensors for detecting a status of the external medical device, wherein the controller is configured to detect the at least one of the device use pattern indicative of the improper use of the external medical device based on measurement received from the one or more sensors and to inform the patient of the at least one of the device use pattern indicative of the improper use via the audio and/or visual user interface (e.g. paragraphs [0043-0044] states that the device is configured to determine common user errors based on usability studies and provide specific detection means for determining if the most prevalent errors have occurred. If one of the common errors is detected, the processor may initiate a sequence of instructions to correct the user’s faulty performance), and informing the patient of the at least one of the device use pattern indicative of the improper use comprises providing a notification to the patient to self-administer the second training module (e.g. paragraph [0044] states that once a common user errors is detected, the processor may initiate a sequence of instruction to correct the user’s faulty performance. Paragraphs [0047-0051, 0058-0065] and Figs. 6A-6E, discloses the entire resuscitation sequence, including visual and audio prompt to assist when the user is unable to complete 
Referring to claims 6-9, Owen in view of Freeman teaches the invention as claimed and Owen further teaches the limitation wherein the one or more sensors for detecting a status of the external medical device comprise one or more of an accelerometer (e.g. paragraphs [0124-0125]), battery charge sensor, a battery viable life sensor (e.g. paragraph [0164]), and one or more sensors for determining a configuration of the external medical device, identify an improper configuration of the external medical device and inform the patient of the improper configuration via the audio and/or visual user interface (e.g. paragraphs [0118-0120] states that the defibrillator is able to sense and alert the user when there are operating errors such as low or drained power supply, improper attachment of electrodes). 
Referring to claim 10, Owen in view of Freeman teaches the invention as claimed and Owen further discloses the limitation wherein the external medical device comprises a transceiver configured to receive at least one training module or an updated training module from an external source, wherein the controller is configured to provide a notification to a third party via a transceiver upon detection of the device use pattern indicative of an improper use of the external medical device (e.g. paragraph [0116-0117, 0138-0139, 0163] discloses a transmission of data between defibrillator 10, base station 2, and external computer 6, the data may include detected abnormality in heart activity, analyzed ECG conditions, ECG marking, message or information concerning patient interaction with the defibrillator, detected operational errors). 
Referring to claim 11, Owen in view of Freeman teaches the invention as claimed and Owen states that the at least one training module comprises text messages, recorded message, or still images (e.g. paragraphs [0117, 0125). 
Referring to claim 14, Owen in view of Freeman teaches the invention as claimed and Owen further teaches the limitation wherein the one or more sensors are configured to measure information representative of a respiration level of the patient, a heart sound and movement of the patient, a lung sound and movement of the patient, a tissue fluid level of the patient, a blood pressure of the patient, a glucose level of the patient, and a blood oxygenation level of the patient (e.g. paragraphs [0107, 0141, 0146]). 
Referring to claim 15, Owen in view of Freeman teaches the invention as claimed and Owen discloses a wearable defibrillator (paragraph [0062]). 
Referring to claim 24, Owen in view of Freeman disclose the external medical device of claim 1, Owen further teaches the limitation wherein the external medical device comprises a wearable defibrillator having a garment configured to be worn by a patient, at least one therapy pad connected to or embedded in the garment and connected to a defibrillation shock generator, and one or more sensors configured to monitor a status of the defibrillator (e.g. Figs. 2, 3 and 4, paragraphs [0070-0073] teaches a wearable defibrillator 10 having electrode harness 4, which comprise one or more electrode pad comprising non-electrically conductive padding and electrodes configured for sensing and delivering defibrillation shock. The harness is configured to be connect to a power supply 20), wherein the controller is operatively connected with the defibrillation shock generator and one or more sensors, and wherein the controller is configured to detect the device use pattern based indicative of an improper use of the external medical device on information from the one or more sensors (e.g. Fig. 8, (paragraphs [0122-0123] shows the defibrillator having controller 90 that is connected with signal generator 62. Paragraphs [0023-0024, 0117-0120] states that the invention is a method for monitoring the patient for 
Referring to claim 25, Owen in view of Freeman teaches the invention as claimed and Owen discloses the limitation wherein the one or more sensors comprise one or more of a contact sensor to confirm contact between the one or more electrodes and the patient, a sensor associated with a latch or buckle of the garment to identify if the garment is secured to the patient, a sensor for confirming that the electrodes are connected to the controller, a sensor for identifying a position of the electrodes on the patient's body, and a sensor associated with the therapy pads to determine a position of the therapy pad relative to the patient (e.g. paragraphs [0117-0119] states that the device is configured to detect error conditions such as improper attachment of electrodes to the patient and detachment of electrodes from the patient).   
Referring to claims 26 and 27, Owen in view of Freeman teaches the invention as claimed except for the improper use comprising device impact, dropping the device, water exposure, improper configuration, noncompliance with prescribed use, and/or noncompliance with recommended use and further comprising one or more sensors configured to monitor for the improper use, wherein the controller is configured to receive sensor readings from the one or more sensors indicative of improper use. Freeman discloses the limitation wherein the improper use comprises device impact, dropping the device, water exposure, improper configuration, noncompliance with prescribed use, and/or noncompliance with recommended use, and the external device further comprising one or more sensors configured to monitor for the improper use, wherein the controller is configured to receive sensor readings from the one or more sensors indicative of improper use (e.g. paragraphs [0043-0044] states that the device is configured to determine common user errors based on usability studies and provide specific detection means for determining if the most prevalent errors have occurred. If one of the .  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Owen and Freeman as applied to claim 1 above, and further in view of United States Patent Application Pub. No. US 2009/0035740 A1 to Reed et al. (hereinafter referred to as “Reed”).
Referring to claims 12 and 13, Owen in view of Freeman discloses the external medical device of claim 1, but failed to teach the limitation wherein outputting the training information to the patient comprises scheduling a time for the patient to use the one or more training modules, informing the patient of the scheduled time via audio and/or visual user interface, and providing notification to the patient to remind the patient of the scheduled time, including an option for delaying the training module to a later time. This limitation is taught by Reed, as Reed teaches a system and method for interactive training in the use of automated external defibrillator. Reed's invention allow the user to access data and schedule training and testing time, as well as a notification for when certification is due (e.g. paragraph [0078]). It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the external defibrillator taught by Owen in view of Freeman with a . 
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Owen and Freeman as applied to claim 1 above, and further in view of United States Patent Application Pub. No. US 2008/0038706 A1 to Dameshek (hereinafter referred to as “Dameshek”).
Referring to claims 28 and 29, Owen in view of Freeman disclose the external medical device of claim 1 as discussed above, wherein the external medical device comprises a garment configured to be worn by the patient (e.g. Figs. 2, 3 and 4, paragraphs [0070-0073] of Owen teach a wearable defibrillator 10 having electrode harness 4). However, the combined of Owen in view of Freeman failed to teach the limitation wherein the controller is further configured to control the scheduling of the output of the training module to the patient so that it may output prior to an initial wearing of the garment by the patient, between 24 and 72 hours after the initial wearing of the garment, or at a predetermined intervals of wearing the garment. This limitation is taught by Dameshek, which discloses an automated education system employed in teaching use of a hospital information system, wherein the technician is provided access to the training at any time that the users are available, including prior to the individual operating the system with patients (e.g. paragraph [0022] states that “hospital organization provides access to system 10 to each technician who uses the equipment prior to the individual operating the system with patients. Users can also repeat the training as desired. Training can occur at any time that the users are available to operate automated system 10). The Examiner submits that the cited paragraph above would read on the limitation wherein the training module may occur prior to using the device, 24 to 72 hours after using the device, or at a predetermined intervals. It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the . 
Response to Arguments
Applicant's arguments filed 11/23/2020 with respect to the rejection of claim 1 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 in view of Owen and Freeman.

Regarding the Examiner’s rejection of claims 2-15 and 24-25, the applicant present no arguments, except stating that such claims depend directly or indirectly from independent claim 1 and would be allowable when/if the independent claim is allowed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	United States Patent 9,067,080 B2 to Einy discloses a method and apparatus of remotely-operated automated external defibrillator that can be remotely operated, and provides visual and audio guidance and instruction to the user during rescue attempt. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DUC PHAM/
Examiner, Art Unit 3792